        Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  IN RE: RAIL FREIGHT FUEL
  SURCHARGE ANTITRUST
  LITIGATION (NO. II)

                                                      MDL Docket No. 2925
  This document relates to:                           Misc. No. 20-8 (BAH)

  CHS Inc. v. Union Pacific Railroad
  Company, et al., No. 1:21-cv-02017-BAH
  (D.D.C.)



                       DEFENDANT CSX TRANSPORTATION, INC.’S
                         ANSWER TO PLAINTIFF’S COMPLAINT

        CSX Transportation, Inc. (“CSXT”) hereby answers the Complaint filed by Plaintiff CHS

Inc. (“Plaintiff”) as follows:

        CSXT denies each and every allegation of the Complaint, except as specifically stated,

and denies that it violated in any way the antitrust laws under which Plaintiff purports to bring

this action. No response to the allegations in the unnumbered paragraph on page 1 is necessary

or required because the allegations contain legal arguments. To the extent a response is

necessary, CSXT denies the allegations, except admits that Plaintiff purports to bring an action

here.

                                 NATURE OF THE ACTION

        1.     Paragraph 1 contains legal arguments and conclusions of law to which no response

is required. To the extent a response is required, CSXT denies the allegations in Paragraph 1,

except admits that Plaintiff purports to bring an action as described in that paragraph.

        2.     Paragraph 2 contains legal arguments and conclusions of law to which no response

is required. To the extent a response is required, CSXT denies the allegations in Paragraph 2,

                                                 1
        Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 2 of 19




except admits that it has independently implemented various fuel surcharges that sought to

recover CSXT’s increased fuel costs.

       3.     Paragraph 3 contains legal arguments and conclusions of law to which no response

is required. To the extent a response is required, CSXT admits that the cited district court

opinion contains the language quoted in Paragraph 3, but denies Plaintiff’s allegations, including

Plaintiff’s characterization of this language, because the opinion is the best evidence of its

complete and accurate contents. CSXT denies the remaining allegations in Paragraph 3.

       4.     CSXT denies the allegations in Paragraph 4, except admits that the All Inclusive

Index (“AII”) is a weighted index that includes fuel costs and a number of other costs.

       5.     Paragraph 5 contains legal arguments and conclusions of law to which no response

is required. To the extent a response is required, CSXT denies the allegations in Paragraph 5,

except admits that the Association of American Railroads (“AAR”) has published the AII, and

that the All-Inclusive Index Less Fuel (“AIILF”) was a cost index that did not have a fuel

component.

       6.     Paragraph 6 contains legal arguments and conclusions of law to which no response

is required. To the extent a response is required, CSXT admits that the cited district court

opinion contains the language quoted in Paragraph 6, but denies Plaintiff’s allegations, including

Plaintiff’s characterization of this language, because the opinion is the best evidence of its

complete and accurate content. CSXT denies the remaining allegations in Paragraph 6.

       7.     Paragraph 7 contains legal arguments and conclusions of law to which no response

is required. To the extent a response is required, CSXT denies the allegations in Paragraph 7 that

relate to Plaintiff’s purported purchasing history of rail freight transportation services because it




                                                  2
        Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 3 of 19




lacks sufficient information to form an independent belief concerning the truth of the allegations.

CSXT denies the remaining allegations in Paragraph 7.

        8.     Paragraph 8 contains legal arguments and conclusions of law to which no response

is required. To the extent a response is required, CSXT denies the allegations in Paragraph 8,

except admits that Plaintiff purports to bring an action as described in that paragraph.

                                              PARTIES

        9.     CSXT denies the allegations in the first, second, and third sentences of Paragraph 9

because it lacks sufficient information to form an independent belief concerning the truth of the

allegations. CSXT denies the remaining allegations in Paragraph 9.

        10.    CSXT admits the allegations in Paragraph 10.

        11.    CSXT denies the allegations in Paragraph 11 because it lacks sufficient

information to form an independent belief concerning the truth of the allegations.

        12.    CSXT denies the allegations in Paragraph 12 because it lacks sufficient

information to form an independent belief concerning the truth of the allegations.

        13.    CSXT denies the allegations in Paragraph 13 because it lacks sufficient

information to form an independent belief concerning the truth of the allegations.

                                 JURISDICTION AND VENUE

        14.    CSXT admits that Plaintiff purports to bring this action as described in Paragraph

14, but denies that it has violated the antitrust laws.

        15.    Paragraph 15 sets forth legal conclusions to which no response is required. To the

extent that a response is required, CSXT admits the allegations in Paragraph 15.

        16.     Paragraph 16 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations that

it engaged in any conspiracy, and CSXT denies the remaining allegations in Paragraph 16

                                                   3
        Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 4 of 19




because it lacks sufficient information to form an independent belief concerning the truth of the

allegations.

        17.     Paragraph 17 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations that

it engaged in an illegal price-fixing conspiracy, and denies the remaining allegations in

Paragraph 17 because it lacks sufficient information to form an independent belief concerning

the truth of the allegations.

                          INTERSTATE TRADE AND COMMERCE

        18.     Paragraph 18 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 18.

        19.     CSXT denies the allegations in Paragraph 19 because it lacks sufficient

information to form an independent belief concerning the truth of the allegations.

        20.     Paragraph 20 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT admits that it sold and carried

out rail shipments in the flow of interstate commerce to shippers and customers throughout the

United States. CSXT denies the remaining allegations in Paragraph 20.

                    DEREGULATION OF THE RAILROAD INDUSTRY

        21.     CSXT admits that in 1980, Congress passed the Staggers Act, which partially

deregulated the railroad industry. The remaining allegations in Paragraph 21 state legal

conclusions to which no response is required. To the extent a response is required, CSXT denies

the remaining allegations in Paragraph 21.

        22.     Paragraph 22 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

                                                 4
        Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 5 of 19




Paragraph 22, except admits that prior to the passage of the Staggers Act, CSXT charged certain

published tariffs filed with the Interstate Commerce Commission.

       23.      CSXT lacks sufficient information to form an independent belief concerning the

truth of the allegations in the first sentence in Paragraph 23. The remaining allegations in

Paragraph 23 state legal conclusions to which no response is required. To the extent a response

is required, CSXT denies the remaining allegations in Paragraph 23.

       24.      Paragraph 24 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 24.

       25.      Paragraph 25 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 25.

                     DEFENDANTS INTRODUCE FUEL SURCHARGE

       26.      CSXT denies the unnumbered heading that appears before this paragraph.

Paragraph 26 contains legal arguments and conclusions of law to which no response is required.

To the extent that the allegations in Paragraph 26 relate to a purported announcement made by

the Surface Transportation Board (“STB”), CSXT denies the allegations because it lacks

sufficient information to form an independent belief regarding the truth of the allegations, and

because the announcement that Plaintiff purports to cite is the best evidence of its complete and

accurate contents. CSXT denies the remaining allegations in Paragraph 26.

       27.      Paragraph 27 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 27.



                                                 5
        Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 6 of 19




       28.      Paragraph 28 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT admits that the cited district

court opinion contains the language quoted in Paragraph 28, but denies Plaintiff’s allegations,

including Plaintiff’s characterization of this language, because the opinion and the documents

quoted by the opinion are the best evidence of their complete and accurate contents. CSXT

denies the remaining allegations in Paragraph 28.

       29.      Paragraph 29 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 29.

       30.      Paragraph 30 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 30.

       31.      Paragraph 31 contains legal arguments and conclusions of law to which no

response is required. To the extent that the allegations in Paragraph 31 relate to Union Pacific

Railroad Company (“UP”), Norfolk Southern Railway Company (“NS”), or BNSF Railway

Company (“BNSF”), CSXT denies the allegations because it lacks sufficient information to form

an independent belief regarding the truth of the allegations. CSXT denies the remaining

allegations in Paragraph 31, except admits that AAR published the AII and Rail Car Adjustment

(“RCAF”), that CSXT independently entered into private freight transportation contracts that

included cost escalation provisions tied to the AII and RCAF, and that the AII and RCAF both

included a fuel component as well as various other components.




                                                 6
        Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 7 of 19




        32.     Paragraph 32 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 32.

        33.     Paragraph 33 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 33 that relate to BNSF, NS, or UP because it lacks sufficient information to form an

independent belief concerning the truth of the allegations. CSXT denies the remaining

allegations in Paragraph 33, except admits that it has independently implemented various fuel

surcharges that sought to recover CSXT’s increased fuel costs.

                 DEFENDANTS’ FIRST STEPS OF PRICE COLLUSION

        34.     CSXT denies the unnumbered heading that appears before this paragraph.

Paragraph 34 contains legal arguments and conclusions of law to which no response is required.

To the extent a response is required, CSXT denies the allegations in Paragraph 34.

        35.     To the extent that the allegations in Paragraph 35 relate to NS, UP, or BNSF,

CSXT denies the allegations because it lacks sufficient information to form an independent

belief regarding the truth of the allegations. CSXT denies the remaining allegations in Paragraph

35, except admits that certain CSXT employees have attended National Freight Transportation

Association conferences.

        36.     Paragraph 36 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 36 because it lacks sufficient information to form an independent belief concerning

the truth of the allegations.

        37.     Paragraph 37 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

                                                 7
        Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 8 of 19




Paragraph 37 because it lacks sufficient information to form an independent belief concerning

the truth of the allegations.

        38.     Paragraph 38 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 38 because it lacks sufficient information to form an independent belief concerning

the truth of the allegations.

        39.     Paragraph 39 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 39 because it lacks sufficient information to form an independent belief concerning

the truth of the allegations.

        40.     Paragraph 40 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 40 because it lacks sufficient information to form an independent belief concerning

the truth of the allegations.

        41.     Paragraph 41 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 41, except admits that the AII and RCAF both included a fuel component.

        42.     Paragraph 42 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 42.

        43.     Paragraph 43 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 43, except admits that the AAR published the AIILF index in December 2003, and



                                                8
        Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 9 of 19




that the AIILF was similar to the AII and RCAF indices except that it did not include fuel costs

as a component.

       44.      Paragraph 44 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 44.

       45.      CSXT denies the allegations in Paragraph 45.

       46.      Paragraph 46 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 46 concerning NS because it lacks sufficient information to form an independent

belief concerning the truth of the allegations. CSXT denies the remaining allegations in

Paragraph 46.

       47.      Paragraph 47 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 47 concerning NS because it lacks sufficient information to form an independent

belief concerning the truth of the allegations. CSXT denies the remaining allegations in

Paragraph 47, except admits that, as of June 2003, CSXT’s published fuel surcharge applied

when the 30-day average price of WTI exceeded $23 per barrel, and that according to this

published fuel surcharge, when the 30-day average price of WTI exceeded $23 per barrel, fuel

surcharge rates increased 0.4 percent for every $1 increase.

       48.      Paragraph 48 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations,

except admits that CSXT changed its published fuel surcharge two months after the WTI

adjusted, and that it published its monthly fuel surcharge percentages on its website.



                                                 9
       Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 10 of 19




        49.     Paragraph 49 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 49.

        50.     Paragraph 50 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 50.

        51.     Paragraph 51 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 51.

        52.     Paragraph 52 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 52.

        53.     Paragraph 53 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 53.

                          THE RAIL FUEL SURCHARGE SCHEME

        54.     CSXT denies the unnumbered heading that appears before this paragraph.

Paragraph 54 contains legal arguments and conclusions of law to which no response is required.

To the extent a response is required, CSXT denies the allegations in Paragraph 54.

        55.     Paragraph 55 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, CSXT denies the allegations in

Paragraph 55 because it lacks sufficient information to form an independent belief concerning

the truth of the allegations.



                                               10
       Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 11 of 19




       56.      Paragraph 56 contains legal argument and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 56 that relate to NS because it lacks sufficient information to form an independent

belief concerning the truth of the allegations. CSXT denies the remaining allegations in

Paragraph 56, except admits that its published fuel surcharges were as alleged in Paragraph 56.

       57.      Paragraph 57 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 57.

       58.      Paragraph 58 contains legal argument and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 58.

       59.      Paragraph 59 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 59.

       60.      Paragraph 60 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 60.

       61.      Paragraph 61 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 61.

                       OTHER ELEMENTS OF THE CONSPIRACY

       62.      CSXT denies the unnumbered heading that appears before this paragraph.

Paragraph 62 contains legal arguments and conclusions of law to which no response is required.



                                               11
       Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 12 of 19




To the extent a response is required, CSXT denies the allegations in Paragraph 62, except admits

that CSXT published its monthly fuel surcharge percentages on its website.

       63.     Paragraph 63 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 63 that relate to UP, BNSF, or NS because it lacks sufficient information to form an

independent belief concerning the truth of the allegations. CSXT denies the remaining

allegations in Paragraph 63.

       64.     Paragraph 64 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 64 that relate to UP, BNSF, or NS because it lacks sufficient information to form an

independent belief concerning the truth of the allegations. CSXT denies the remaining

allegations in Paragraph 64.

       65.    Paragraph 65 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT admits that the cited district

court opinion contains the language quoted in Paragraph 65, but denies Plaintiff’s allegations,

including Plaintiff’s characterization of this language, because the opinion and the documents

quoted in the opinion are the best evidence of their complete and accurate content. CSXT denies

the remaining allegations in Paragraph 65.

       66.    Paragraph 66 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required and to the extent the allegations in

Paragraph 66 relate to BNSF, CSXT denies the allegations because it lacks sufficient information

to form an independent belief concerning the truth of the allegations. CSXT denies the

remaining allegations in Paragraph 66.



                                                12
       Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 13 of 19




       67.      Paragraph 67 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 67 that relate to UP, BNSF, or NS because it lacks sufficient information to form an

independent belief concerning the truth of the allegations. CSXT denies the remaining

allegations in Paragraph 67.

       68.      Paragraph 68 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 68.

                    DEFENDANTS’ SUPRACOMPETITIVE PROFITS

       69.      CSXT denies the unnumbered heading that appears before this paragraph.

Paragraph 69 contains legal arguments and conclusions of law to which no response is required.

To the extent a response is required, CSXT denies the allegations in Paragraph 69.

       70.      Paragraph 70 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 70.

       71.      Paragraph 71 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 71.

       72.      Paragraph 72 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 72.

       73.      Paragraph 73 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, CSXT denies the allegations in

Paragraph 73.

                                               13
       Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 14 of 19




                                              COUNT I

   Violation of Section 1 of the Sherman Act and Section 4 of the Clayton Act

       74.       CSXT incorporates by reference its responses to Paragraphs 1-73 as if set forth

fully herein.

       75.       Paragraph 75 sets forth legal conclusions to which no response is required. To the

extent that a response is required, CSXT denies the allegations in Paragraph 75.

       76.       Paragraph 76 sets forth legal conclusions to which no response is required. To the

extent that a response is required, CSXT denies the allegations in Paragraph 76.

       77.       Paragraph 77 sets forth legal conclusions to which no response is required. To the

extent that a response is required, CSXT denies the allegations in Paragraph 77.

       78.       Paragraph 78 sets forth legal conclusions to which no response is required. To the

extent that a response is required, CSXT denies the allegations in Paragraph 78.

       79.       Paragraph 79 sets forth legal conclusions to which no response is required. To the

extent that a response is required, CSXT denies the allegations in Paragraph 79.

                             PLAINTIFF’S PRAYER FOR RELIEF

       CSXT denies that Plaintiff is entitled to any of the relief it seeks.

                                             DEFENSES

       Without assuming any burden that it would not otherwise bear, CSXT asserts the

following defenses. These defenses are pleaded in the alternative, and do not constitute an

admission that CSXT is in any way liable to Plaintiff, that Plaintiff has been or will be injured or

damaged in any way, or that Plaintiff is entitled to any relief whatsoever. As a defense to the

Complaint and each and every allegation contained therein, CSXT alleges:

       1.       Plaintiff fails to state a claim against CSXT upon which relief can be granted.




                                                  14
          Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 15 of 19




          2.    Plaintiff’s claims against CSXT are barred, in whole or in part, by the applicable

statute of limitations.

          3.    Plaintiff’s claims against CSXT are barred, in whole or in part, because Plaintiff

lacks standing, including but not limited to Article III standing, to bring these claims.

          4.    Plaintiff’s claims against CSXT are barred, in whole or in part, because Plaintiff

failed to plead its allegations with particularity.

          5.    The purported claims against CSXT and the allegations upon which they are based

are improperly vague, ambiguous, and confusing. CSXT reserves the right to request a more

definite statement.

          6.    Plaintiff’s claims against CSXT are barred, in whole or in part, by the doctrine of

laches.

          7.    Plaintiff’s claims against CSXT are barred, in whole or in part, by the doctrines of

unclean hands and in pari delicto.

          8.    Plaintiff’s claims against CSXT are barred, in whole or in part, by the equitable

doctrines of laches, estoppel and waiver.

          9.    Plaintiff’s claims against CSXT are barred, in whole or in part, because Plaintiff has

not sustained any injury or damages caused by any action of CSXT.

          10.   Plaintiff’s claims against CSXT are barred, in whole or in part, because Plaintiff has

failed to join indispensable parties.

          11.   Plaintiff’s claims against CSXT are barred, in whole or in part, to the extent that

Plaintiff agreed to arbitrate claims related to its relevant contracts with CSXT.

          12.   CSXT did not enter into or engage in any contract, combination, or conspiracy in

restraint of trade or participate in any otherwise unlawful conduct.



                                                      15
       Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 16 of 19




       13.   Plaintiff’s claims are barred, in whole or in part, because the alleged conduct that is

the subject of the Complaint did not lessen competition in any relevant market or markets.

       14.   Plaintiff’s claims are barred, in whole or in part, because it has not suffered an

injury-in-fact or antitrust injury traceable to the alleged unlawful conduct that is the subject of

the Complaint.

       15.   Defendants’ alleged conduct with respect to communications concerning interline

railroad services and other railroad services was protected under law, including, but not limited

to, the statutory protections described in 49 U.S.C. §10706.

       16.   Plaintiff’s claims are barred, in whole or in part, to the extent those claims are based

on conduct that is subject to the jurisdiction of the STB.

       17.   Plaintiff’s claims are barred, in whole or in part, because those claims improperly

infer the existence of a conspiracy based on CSXT’s common carrier obligation to disclose rates

and provide shippers with advance notice of rate changes pursuant to 49 U.S.C. § 11101.

       18.   Any and all of CSXT’s actions challenged by Plaintiff were lawful, reasonable,

justified, constitute bona fide business practices, and were carried out in furtherance of CSXT’s

legitimate business interests, and therefore did not violate any law at issue and have not caused

any injury to competition, the public, or Plaintiff.

       19.       Plaintiff is not entitled to injunctive relief.

       20.       Plaintiff has incurred no damages or its alleged damages are too remote and

speculative to ascertain or apportion.

       21.       Plaintiff has failed to exercise reasonable care and diligence to mitigate its alleged

damages.




                                                     16
       Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 17 of 19




       22.      Without admitting any violation of any law, CSXT asserts that, should CSXT be

held liable to Plaintiff, which liability is specifically denied, the imposition of treble damages

would be punitive and violate the Due Process Clauses of the Fifth and Fourteenth Amendments

of the United States Constitution and the Excessive Fines Clause of the United States

Constitution.

       23.      CSXT incorporates by reference any additional defenses asserted by other

Defendants.

       CSXT hereby reserves and asserts all defenses available under any applicable law.

CSXT presently has insufficient knowledge or information upon which to form a belief as to

whether it may have other, as yet unstated, defenses available. Therefore, CSXT reserves the

right to assert additional defenses, counterclaims, cross-claims, and third-party claims in the

event that discovery and the factual developments in this case indicate that such additional

defenses or claims would be appropriate.

       WHEREFORE, Defendant CSXT respectfully requests that the Court (1) enter judgment

in favor of CSXT and against Plaintiff on all of its claims; (2) dismiss the Complaint with

prejudice and enter judgment in favor of CSXT; (3) award CSXT its costs, expenses and

attorneys’ fees; and (4) award such other relief as the Court deems just and proper.

//

//




                                                 17
       Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 18 of 19




                                    JURY TRIAL DEMAND

       CSXT hereby reserves the right to object to Plaintiff’s demand for a jury trial on some or

all of the issues raised in the Complaint.

Dated: August 31, 2021
                                             Respectfully submitted,

                                             /s/ Juan A. Arteaga
                                             Kent A. Gardiner (D.C. Bar No. 432081)
                                             Luke van Houwelingen (D.C. Bar No. 989950)
                                             CROWELL & MORING LLP
                                             1001 Pennsylvania Avenue, N.W.
                                             Washington, D.C. 20004
                                             (t) 202.624.2500
                                             (f) 202.628.5116
                                             KGardiner@crowell.com
                                             LvanHouwelingen@crowell.com

                                             Juan A. Arteaga
                                             Mara R. Lieber
                                             CROWELL & MORING LLP
                                             590 Madison Avenue, 20th Floor
                                             New York, NY 10022-2544
                                             (t) 212.223.4000
                                             (f) 212.223.4134
                                             JArteaga@crowell.com
                                             MLieber@crowell.com

                                             Attorneys for Defendant
                                             CSX Transportation, Inc.




                                                18
       Case 1:20-mc-00008-BAH Document 730 Filed 08/31/21 Page 19 of 19




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2021, I electronically filed the foregoing Defendant

CSX Transportation, Inc.’s Answer to Plaintiff’s Complaint with the Clerk of the Court using the

CM/ECF system, which will send a notice of the electronic filing to counsel for all parties.


                                                            /s/ Juan A. Arteaga
                                                            Juan A. Arteaga




                                                19
